131 F.3d 150
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Dennis W. THOMPSON, Defendant-Appellant.
No. 96-36059.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 17, 1997.Decided Oct. 22, 1997.Rehearing En Banc Granted and Opinion Withdrawn April 7,1998.

Appeal from the United States District Court for the District of Alaska, No. CV-96-00072-HRH;  H. Russel Holland, Chief District Judge, Presiding.
Before:  WALLACE, NOONAN and THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
In United States v. Barron, No. 96-36058 (9th Cir.1997), filed contemporaneously with this Memorandum Disposition, we held that tie district court has the discretion to void an entire plea agreement and return the parties to the status quo ante when a petitioner successfully challenges his guilty plea to one of several counts of conviction under a motion filed pursuant to 28 U.S.C. § 2255, and his conviction and sentence on that count is vacated.  Our opinion in Barron resolves all of the issues raised in this case.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3